DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33, 34,36, 37, 40-42, 44-46, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg (U.S. Pat. No. 2,720,478) in view of Pervan et al. (WO 2011/129755 hereinafter “Pervan ‘755”) and Bundo et al. (US 2003/0099828).
Regarding claim 33, Hogg teaches a method of producing a veneered element with a protective layer (column 4, lines 21-28; column 7, lines 1-16), the method comprising:
providing a substrate (column 4, lines 21-35; FIGS. 1-3), 
applying a sub-layer on a surface of the substrate (column 4, lines 21-35), 
applying a wood veneer layer on the sub-layer (column 4, lines 21-35),
applying a protective layer comprising a thermoplastic material (polyvinyl butyral as thermoplastic, column 9, lines 11-16; polyester base agents, column 9, line 67) the wood veneer layer, and
applying pressure to the wood veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the wood veneer layer (column 4, lines 29-35 and 39-44; column 4, lines 63-67).
Respecting the limitation wherein the veneer layer is not removed, Examiner notes the following: Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient)
Hogg does not expressly teach that the protective layer is transparent and also incudes wear resistant particles. However, Pervan ‘755 in the same field of manufacturing wood panels, teaches an outer layer having thermoplastic material and wear resistant particles to obtain a transparent wear resistant layer (p. 8, lines 17-23; p. 9, lines 15-19). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the polyester thermoplastic material of Hogg with wear resistant particles in order to obtain a product with improved abrasion resistance as desired by Pervan‘755 (p. 9, lines 13-14). Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the protective layer of Pervan comprising thermoplastics, such as PVC, PET or PS, in the invention of Hogg, since such would be expected to provide wear resistance protection for wood panels as taught by Pervan (page 9, lines 15-19).
Column 5, lines 4-9 of Hogg recites, “If only the plywood panes are manufactured the process of manufacturing them is now complete so that they can be shipped to the producer of furniture or other objects.” Thus, Hogg contemplates not removing the panels during Applicant’s claimed method of manufacture. Examiner also notes that any amount of time spent with the protective layer attached to the veneered element is also a moment where the protective layer is not removed from the veneered element, thereby disclosing Applicant’s claimed invention. Also, Pervan appears to teach finished products in which the protective layer is not removed, as required by the claims.
Furthermore, Bundo teaches not removing the protective layer from the veneered element ([0154]-[0164]). The references are analogous in the field of producing and surface treating multilayer materials. It would have been obvious to one of ordinary skill in the art at the time of filing the application to not remove the protective layer from the veneered element in order to obtain weather and chemical resistance as desired by Bundo ([0164]).
Regarding claim 34, Hogg teaches wherein the thermoplastic material comprises polyester (note that polyester may be either thermosetting or thermoplastic, column 9, lines 64-68), and Pervan teaches the use of PVC, PET or PS (page 9, line 17-19).
Regarding claim 36, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein applying the protective layer comprises applying the thermoplastic material in powder form on the wood veneer layer. However, Pervan ‘755 teaches wherein applying the protective layer comprises applying the thermoplastic material in powder form on the wood veneer layer (p. 8, lines 17-23; p. 9, lines 15-19). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to apply the protective layer as a powder in order to obtain abrasion surface resistance as desired by Pervan ‘755).
Regarding claim 37, Hogg teaches wherein the sub-layer further comprises pigments (column 7, line 10).
Regarding claim 40, Hogg teaches controlling a design of the wood veneer layer by controlling permeation of the sub-layer through the wood veneer layer (column 4, lines 39-44).
Regarding claim 41, Hogg teaches wherein controlling permeation of the sub- layer through the wood veneer layer comprises controlling a fluid pressure of the sub-layer (column 4, lines 39-44).
Regarding claim 42, Hogg teaches wherein controlling the fluid pressure of the sub-layer when applying pressure includes adjusting the pressure applied to the wood veneer layer and/or the substrate (column 4, lines 39-44). 
Regarding claim 44, Hogg teaches wherein said at least a portion of the sub-layer permeates through pores of the wood veneer layer (column 4, lines 39-44).
Regarding claim 45, Hogg teaches wherein said at least a portion of the sub-layer permeates through cracks and/or holes of the wood veneer layer (column 10, lines 4--7).
Regarding claim 46, Hogg teaches wherein the binder is a thermosetting binder or a thermoplastic binder (urea formaldehyde is by definition a thermosetting adhesive, column 7, lines 1-2 and 32). 
Regarding claim 52, Hogg teaches a method of producing a veneered element with a protective layer (column 4, lines 21-28), comprising 
providing a substrate (column 4, lines 21-35; FIGS. 1-3), 
applying a sub-layer on a surface of the substrate (column 4, lines 21-35),
applying a wood veneer layer on the sub-layer (column 4, lines 21-35), 
applying a protective layer only on the top surface of the wood veneer layer (disclosing that the protective layer may only be present on the top surface of the wood veneer layer, column 3, line 72 – column 4, line 5; column 4, lines 21-28; column 7, lines 1-16), and 
applying pressure to the wood veneer layer and/or the substrate, such that at least a portion of the sub-layer permeates through the wood veneer layer (column 4, lines 29-35 and 39-44; column 4, lines 63-67),
wherein the method further comprises not removing the protective layer from the veneered element. Column 5, lines 4-9 of Hogg recites, “If only the plywood panes are manufactured the process of manufacturing them is now complete so that they can be shipped to the producer of furniture or other objects.” Thus, Hogg contemplates not removing the panels during Applicant’s claimed method of manufacture. Examiner also notes that any amount of time spent with the protective layer attached to the veneered element is also a moment where the protective layer is not removed from the veneered element, thereby disclosing Applicant’s claimed invention. 
Hogg does not expressly teach not removing the protective layer from the veneered element. Bundo teaches not removing the protective layer from the veneered element ([0154]-[0164]). The references are analogous in the field of producing and surface treating multilayer materials. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to not remove the protective layer from the veneered element in order to obtain weather and chemical resistance as desired by Bundo ([0164]). Also, Pervan appears to teach finished products in which the protective layer is not removed, as required by the claims. It would have been obvious to one of ordinary skill in the art to utilize the protective layer of Pervan in the invention of Hogg, since such would be expected to provide wear resistance protection for wood panels as taught by Pervan (page 9, lines 15-19).
Regarding claim 53, Hogg teaches wherein a portion of the sub-layer partially permeates through the wood veneer (column 4, lines 29-35 and 39-44; column 4, lines 63-67).
Regarding claim 54, Pervan teaches that aluminum oxide can be used in the protective layer ([0010]; claim 9). The references are analogous in the field of producing veneered panels. Therefore, one of ordinary skill in the art would have appreciated that aluminum oxide could be used in the protective layer of the veneered panel in order to improve surface wear resistance as desired by Pervan ([0010]).
Claim(s) 47, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg (U.S. Pat. No. 2,720,478) in view of Pervan et al. (WO 2011/129755).
Regarding claim 47, Hogg teaches a veneered element, comprising 
a substrate (column 4, lines 21-35; FIGS. 1-3), 
a sub-layer arranged on the substrate (column 4, lines 21-35) 
a wood veneer layer arranged on the sub-layer (column 4, lines 21-35), 
a protective layer comprising a thermoplastic material (polyvinyl butyral as thermoplastic, column 9, lines 11-16; polyester base agents, column 9, line 67) and on the wood veneer layer (advantages of plastic panels as part of the veneered element combination, column 10, lines 29-32; column 4, lines 21-28; column 7, lines 1-16), 
wherein at least a portion of the sub-layer is permeated through the wood veneer layer such that at least a portion of the sub-layer is visible at the surface of the wood veneer layer facing away from the substrate (column 4, lines 29-35 and 39-44; column 4, lines 63-67).
wherein the protective layer is only present on the top surface of the wood veneer layer (disclosing that the protective layer may only be present on the top surface of the wood veneer layer, column 3, line 72 – column 4, line 5).
Hogg does not expressly teach that the protective layer is transparent and also includes wear resistant particles. However, Pervan ‘755 teaches an outer layer having thermoplastic material and wear resistant particles to obtain a transparent wear resistant layer (p. 8, lines 17-23; p. 9, lines 15-19). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the polyester thermoplastic material of Hogg with wear resistant particles in order to obtain a product with improved abrasion resistance as desired by Pervan ‘755 (p. 9, lines 13-14). Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the protective layer of Pervan comprising thermoplastics, such as PVC, PET or PS, in the invention of Hogg, since such would be expected to provide wear resistance protection for wood panels as taught by Pervan (page 9, lines 15-19).
Regarding claim 48, Hogg teaches wherein the thermoplastic material comprises polyester (note that polyester may be either thermosetting or thermoplastic, column 9, lines 64-68), and Pervan teaches the use of PVC, PET or PS (page 9, line 17-19).
Regarding claim 50, Hogg teaches wherein said at least a portion of the sub-layer is permeated through pores of the wood veneer layer (column 4, lines 39-44).

Claims 49 and 51 is/are rejected under 35 U.S.C. as being unpatentable over Hogg and Pervan et al. (WO 2011/129755) as applied to claim 47 above, and in further view of Pervan et al. (US 2010/0300030 hereinafter “Pervan ‘030”).
Regarding claim 49, the references as combined do not expressly teach wherein the protective layer comprises at least one thermoplastic foil as Examiner interprets the foil to have the structure of, for example, a continuous web or sheet. However, Pervan ‘030 teaches using a printed foil combined with additional wear resistant particles that melts into the top layer during the pressing operation ([0279]-[0280]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a printed foil in order to increase wear resistance, thereby extending the usable life of the veneered element as desired by Pervan ‘030 ([0278]).
Regarding claim 51, Hogg teaches the claimed method (and notwithstanding that Hogg teaches embossed designs (column 2, lines 61-64)), but does not expressly teach wherein the wood veneer layer comprises embossed portions, wherein a portion of the sub-layer is more compressed under an embossed portion than under a non-embossed surface portion. Pervan ‘030 teaches wherein the wood veneer layer comprises embossed portions, wherein a portion of the sub-layer is more compressed under an embossed portion than under a non-embossed surface portion (The embossing process supports penetration of the resin material into the veneer, thereby creating a thinner, more compressed sub-layer as compared with a non-embossed surface portion, [0275]-[0277]). The references are analogous in the field of producing veneered panels. Therefore, one of ordinary skill in the art would have appreciated that embossed portions of Hogg would be more compressed than non-embossed portions of a veneer panel as evidenced by Pervan.

Claims 35, 38, 39, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg in view Bundo and Pervan ‘755 as applied to claim 33 above, and in further view of Pervan ‘030 et al.
Regarding claim 35, as applied to claim 33, Hogg shows the claimed method, but does not expressly teach wherein the protective layer comprises at least one thermoplastic foil as Examiner interprets the foil to have the structure of, for example, a continuous web or sheet. However, Pervan ‘030 teaches using a printed foil combined with additional wear resistant particles that melts into the top layer during the pressing operation ([0279]-[0280]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a printed foil in order to increase wear resistance, thereby extending the usable life of the veneered element as desired by Pervan ‘030 ([0278]).
Regarding claim 38, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein the substrate is a wood-based board. However, Pervan ‘030 teaches wherein the substrate is a wood-based board ([0057]-[0058]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a wood-based substrate board as one of many materials that may be used as desired in Pervan ([0051]).
Regarding claim 39, as applied to claim 33 above, Hogg shows the claimed method, but does not expressly teach wherein the substrate is a thermoplastic board. However, Pervan ‘030 teaches wherein the substrate is a thermoplastic board ([0057]-[0058]). The references as combined are analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with a thermoplastic substrate board as one of many materials that may be used as desired in Pervan ([0057]).
Regarding claim 43, as applied to claim 33 above, Hogg shows the claimed method, but does not teach wherein the gas pressure in the sub-layer is adjusted and the adjustment is accomplished by generating the gas pressure which further comprises including chemical and/or physical blowing agents in the sub-layer. However, Pervan ‘030 teaches wherein the gas pressure in the sub-layer is adjusted and the adjustment is accomplished by generating the gas pressure which further comprises including chemical and/or physical blowing agents in the sub-layer (generation of gas constitutes an adjustment to the gas pressure [0272]). The references as combined as analogous in the field of producing wood veneered elements. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the veneered element of Hogg with chemical and/or physical blowing agents in the sub-layer in order to decrease the density and/or to increase the thickness of the board after pressing to make decorative effects as desired by Pervan ‘030 ([0272]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 33-54 have been considered but are not persuasive. As noted in Pervan ‘755, the limitations wherein the protective layer is transparent and contains wear-resistant particles is cited as noted above. Pages 2-8 of Applicant’s arguments are generally concerned with a negative method limitation – i.e., that a protective layer cannot be removed. Notwithstanding this recitation in independent claim 33, the protective veneer layer will inevitably be removed at some point in time and space. 
Examiner notes the following as previously recited with respect to not removing the protective layer: From MPEP 2144.04 – Omission of an element and its function is obvious if not desired- Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  As such the omission of the step of not removing the protective layer would be obvious to one of ordinary skill in the art.
Applicant’s argument with respect to claim 52 throughout the response are generally unpersuasive. 
Applicant first takes issue with Hogg beginning on page 2 for noting that the method is complete when a layer of the panels is not removed. Specifically, Applicant contends on page 3 of the Remarks that Examiner has not considered an alternative teaching (or half a teaching) of Hogg:

    PNG
    media_image1.png
    297
    705
    media_image1.png
    Greyscale

This argument is not persuasive as there is no teaching away or against the limitations cited by the Examiner for Hogg and equally recited by Applicant in claim 52.
Applicant secondarily takes issue with Hogg on page 3 of the Remarks by noting the column 5, lines 7-45 of the reference, which states in part: “All further treatment is now carried out by the [secondary] manufacturer of the products.” Examiner notes that subsequent method steps or treatment by a secondary party to Applicant’s claimed product may exist, but they do not limit the scope of Applicant’s claims as recited. Were Applicant to include in the claim set and expressly state in the Remarks that the claimed veneered elements are never repurposed in any respect (e.g., placing veneered boards together by mitering the board together or creating some tongue and groove configuration so that the veneered elements may be joined together), such limitations would require further consideration.
Third, on pages 4-5 of the Remarks, Applicant re-presents a similar version of their first argument. Here, Applicant contends that “one of ordinary skill in the art would not have considered…where the protective layer remains intact after pressing.” As noted above, should Applicant require any and all subsequent treatment of the veneered boards to fall outside of the claimed scope, then such a recitation must be included in the claims.
Fourth, on page 6 of Applicant’s Remarks, the argument that Bunda does not support Pervan or Hogg for the teaching of the protective layer is also unpersuasive. Indeed, Bunda expressly states (as noted by Applicant) that the protective layer “may be peeled off or allowed to remain.”
Fifth, Applicant’s assertion on page 7 of the Remarks that Bunda does not teach multilayer materials can have a protective layer applied appears to miss the point for which Bunda is cited – i.e., that a protective layer may be peeled off or allowed to remain – and therefore allows for one of ordinary skill in the art to have contemplated both possibilities. 
Sixth, Applicant’s argument on page 7 of the Remarks that the references as combined and “Hogg explicitly teaches that the protective layer needs to be removed from the plywood panels,” appears to restate the previous five arguments addressed by Examiner above. Nevertheless, it is noted for the record that Applicant’s assertion that Hogg requires the protective layer(s) to be removed on page 7 of the Remarks is a misrepresentation of this reference as acknowledge by Applicant’s first argument above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745